Citation Nr: 0638163	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  03-09 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for anxiety disorder, 
assigned a 10 percent rating prior to July 1, 2003, and in 
excess of 50 percent from July 1, 2003.

3.  Entitlement to a rating in excess of 30 percent for 
psoriasis/asteatotic eczema.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The veteran had active service from January 1967 to May 1987.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Seattle Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted service connection for psoriasis 
with an evaluation of 10 percent effective December 6, 2000 
and granted service connection for anxiety disorder with an 
evaluation of 10 percent effective December 6, 2000.  In 
March 2003, the RO increased the rating to 30 percent for 
psoriasis/asteatotic eczema effective December 6, 2000 and 
continued the 10 percent evaluation for the anxiety disorder.  
In March 2006, the RO increased the evaluation for anxiety 
disorder to 50 percent effective July 1, 2003.  A June 2006 
supplemental statement of the case (SSOC) confirmed and 
continued the 50 percent evaluation for the anxiety disorder 
and confirmed and continued the 30 percent evaluation for 
psoriasis/asteatotic eczema.  

The veteran was examined by Dr. J. G. on June 27, 2003.  It 
appears that the examination report was dated July 1, 2003 
and this was the date referred to by the RO that showed when 
there was an increase in severity of the anxiety symptoms.  
Here, the Board finds that June 27, 2003, the date the 
veteran was actually examined, more appropriately reflects 
when the increase in severity of the symptoms occurred as 
discussed below.  


FINDINGS OF FACT

1.  Prior to June 27, 2003, the veteran's PTSD was manifested 
by impairment no greater than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent inability to perform occupational tasks; 
occupational and social impairment with reduced reliability 
and productivity has not been shown.  

2.  From June 27, 2003, the veteran's PTSD has been 
manifested by impairment no greater than occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood; 
total occupational and social impairment has not been shown.

3.  The veteran's psoriasis/asteatotic eczema is reasonably 
shown to be manifested by constant itching; ulceration or 
excessive exfoliation or crusting, and systemic 
manifestations, or exceptional repugnance, or (from August 
30, 2002) more than 40 percent of the entire body being 
affected or the need for constant/near constant systemic 
therapy has not been shown.  


CONCLUSION OF LAW

1.  A rating of 30 percent rating for anxiety is warranted 
prior to June 27, 2003 and from June 27, 2003, a 70 percent 
rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (Code) 9400 (2006).  

2.  Throughout the appeal period a rating in excess of 30 
percent for psoriasis/asteatotic eczema is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.20, 
4.118, Codes 7816-7806 (effective prior to and from August 
30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform 
the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims and notified of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in March 
2006, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claims, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The February 2002 rating decision, which assigned the initial 
10 percent ratings for psoriasis and anxiety disorder, 
advised the veteran of the basis for each rating.  In the 
March 2003 statement of the case (SOC) (that increased the 
rating for psoriasis to 30 percent), the March 2003 rating 
decision, the March 2006 SSOC (that increased the rating for 
anxiety disorder to 50 percent), March 2006 correspondence, 
the March 2006 rating decision, and the June 2006 SSOC, he 
was properly (see VAOPGCPREC 8-2003 (Dec. 2003)) provided 
notice regarding the "downstream" issues of an increased 
initial ratings and what the record showed.  The March 2006 
correspondence included content complying notice by 
specifically advising the veteran to "submit any evidence in 
[his] possession that pertains to [his] claim[s]."  The 
claims were readjudicated in a June 2006 SSOC.  A letter 
dated in May 2006 that accompanied the March 2006 rating 
decision specifically notified the veteran of how disability 
ratings and an effective date of an award are determined.  
(See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While complete VCAA notice was not given prior to the rating 
on appeal, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran. Proper 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
is represented and has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  

In view of the fact that the RO took appropriate action to 
assist the veteran in obtaining all evidence that would show 
the severity of the disabilities and when any increase in 
severity might have occurred (38 U.S.C.A. § 5110(b)), 
including providing him with VA examinations, the Board 
concludes that there was no prejudice to the veteran due to 
any failure to notify him prior to the rating decision as to 
the type of evidence necessary for an increased initial 
rating and to establish the effective date.  VA's duty to 
assist is satisfied.  It is not prejudicial to the veteran 
for the Board to proceed with appellate review.

II.  Factual Background

A February 2002 rating decision granted service connection 
for psoriasis with an evaluation of 10 percent effective 
December 6, 2000 and service connection for anxiety disorder 
with an evaluation of 10 percent effective December 6, 2000.  

A September 2001 VA examination for skin diseases indicated 
that the C-file was reviewed.  The veteran reported that when 
he had pruritus on the back of his hands, he developed 
soreness of the hands, wrists, and elbows to the point of 
having difficulty using pliers or taking lids off jars.  He 
stated that the proximal interphalangeal (joints) were the 
worst with respect to this discomfort.  He stated that taking 
Benadryl for the itching made him drowsy.  He scratched 
himself to the point of bleeding on the sheets when he slept.  
A physical examination revealed multiple pustule-like 
approximately 2 mm lesions on the forearms and on the 
anterior aspects of the legs below the knees.  There were 
occasional lesions on the thighs.  No scalp lesions were 
seen.  No gluteal lesions were seen.  No skin plaques were 
seen.  An examination of the hands revealed no joint 
deformities.  Range of motion of the finger joints appeared 
grossly within normal limits.  X-rays showed mild 
osteoarthritis of the fingers.  The diagnosis was pustular 
pruritic dermatitis, likely pustular psoriasis with a history 
of psoriasis, including a history symptomatic of manual joint 
involvement.  

A September 2001 VA psychiatric examination noted that the C-
file had been reviewed.  The veteran reported that he 
suffered from stress related to his psoriasis.  He indicated 
that he preferred to work nights when no one was around 
because he was embarrassed by his constant scratching of his 
widespread itching lesions of the skin.  The veteran 
described his wartime experience in Vietnam related to his 
occupation as a medic in the marines.  It was noted that he 
was a recipient of the Combat Action Ribbon and the Navy and 
Marines Corps Medal for Heroism.  The veteran indicated that 
he did some drinking over the years and had at least two DUI 
arrests.  He admitted to drinking 2 - 3 beers sometimes in 
the evening to sufficiently calm down his itching so that he 
could sleep, or before whenever he does sleep, which was 
often during the daytime.  The examiner noted that the 
veteran, by all accounts, was involved in highly traumatic 
situations during his Vietnam service.  Upon return from his 
land assignment with the Marines, he was apparently quite 
anxious, irritable, and subject to an exaggerated startle 
response and to nightmares about his experience, but 
gradually over the years these receded to where little or 
nothing or nothing remained, by the veteran's account.  He 
served another tour in Vietnam and achieved a substantial 
promotion in the Navy.  He subsequently served a great number 
of ships and did quite well.  

Following his retirement, he continued to do the same kind of 
work, serving as the onboard medical person on a variety of 
merchant marine vessels.  He became disenchanted with 
merchant marine work in that he wasn't given substantial time 
off between cruises.  He indicated that he preferred to work 
at night due to constantly itching and scratching himself, 
which he found embarrassing.  He worked when no one else was 
around to observe his discomfort and agitation.  It was noted 
that in his claims material, the veteran made no mention of 
posttraumatic stress disorder (PTSD) symptoms, but only ones 
as skin related, he believed to be due to Agent Orange 
exposure.  The veteran did not meet the DSM-IV criteria for 
PTSD.  His "re-experiencing" was very mild to an almost 
nonexistent level.  He did show some avoidance symptoms, but 
he was not emotionally numb or isolated.  He might have had 
more "increased arousal" in the past, but an overall 
picture presented was not one of active PTSD.  He might have 
qualified for "acute stress disorder" immediately after his 
Marine Corps experience, but his symptoms lessened, and 
chronic PTSD was not the result.  

The examiner found it noteworthy that the veteran had 
considerable anxiety surrounding his skin condition, and that 
this affected his industrial adjustment to the point that he 
felt he could only work at night in rather menial positions 
when no one was around to observe him scratching.  He did 
convey an air of considerable tension and it was the opinion 
of the examiner that an anxiety disorder was present, but as 
directed by the DSM-IV, it was described as an anxiety 
disorder, not otherwise specified.  Were the skin condition 
removed from him, he would, in all likelihood, be much less 
anxious.  It was noted that he showed some compulsive traits 
and a somewhat rigid personality.  His Global Assessment of 
Functioning (GAF) score was 70 (reflecting mild 
symptomatology with some mild interference with industrial 
functioning). 

December 2001 to March 2002 treatment records from Madigan 
Army Medical Center noted a very itchy red rash on the upper 
and lower body in December 2001 that waxes and wanes and has 
been treated with various medications.  A February 2002 
record included diagnoses of skin with features of lichen 
simplex chronicus to include evidence of excoriation and re-
epithelialization and superficial perivascular chronic 
inflammation to include scattered eosinophils of the left 
upper and lower arm.  In March 2002, dry, red papules were 
noted on the veteran's arms and legs.  

On June 27, 2003, the veteran underwent a psychological 
evaluation by Dr. J. G., a private psychologist (it appears 
that the report was typed on July 1, 2003).  A mental status 
evaluation revealed that the veteran was well nourished, 
cleanly groomed and dressed with well hygiene, and had 
appropriate speech that was sometimes elevated for pressure 
and rate.  He appeared to be well oriented.  He was 
cooperative though defensive to the point of agitation at 
times.  As the interview progressed he became less agitated 
and apparently had less of a need to control events.  He was 
anxious throughout the interview, but became less anxious as 
interview progressed.  His comments and previous habit of 
carrying a knife indicated he tended to project a negative 
affect.  His history of skin disorder and ongoing anxiety 
also suggested a degree of somatization.  There was no 
indication of delusions, obsessions, hallucinations, or other 
distortions of content or thought or perception.  It was 
probable that his career choices and adult behavior were 
motivated at least in part by an effort to identify and 
resolve his perception of crisis in the exterior world.  

Based on responses, and on his educational and occupational 
history, his memory ability for both long-term and short-term 
functioning was estimated to be in at least the average 
range.  It was probable that anxiety would significantly 
interfere with concentration and sustained attention to work 
performance even with adjustments to work load, work 
scheduled, work environment and contact with members of the 
public, co-workers, and supervisors.  Although he 
demonstrated excellent behavior control in the face of what 
may at times seem to be overwhelming anxiety, the impact of 
anxiety upon his thinking, emotions, and physical health 
appeared to be both severe and cumulative, and might corrode 
social adjustment if he did not obtain an ongoing effective 
intervention to correct it.  It was noted that he had high 
average to above average capacity for intellect, memory, 
attention, and concentration.  However, difficulties caused 
by anxiety and to a lesser extent depression interfered with 
effective use of these abilities and would substantially 
interfere with effective adjustment in a competitive work 
environment.  His GAF score was 55.  Based on file review, 
obtained test scores, and the veteran's reported and observed 
behavior, Dr. J. G. estimated that the chances that the 
veteran will achieve an independent social/emotional 
adjustment within the next year without professional 
assistance are poor.   

Records from the Social Security Administration indicate that 
the veteran receives disability benefits for an anxiety 
disorder, not otherwise specified, and chronic right shoulder 
impingement.   The records included an August 2003 report 
from Willapa Family Medicine that showed that the veteran had 
a chronic skin condition, which had no known cure.  He was 
treated by a number of dermatologists through the VA system, 
and received a number of medications including chronic 
allergy medications, both non-sedating and older generation 
quite sedating medications.  It was noted that these 
medications made it difficult for the average individual to 
work particularly in a job which required equipment or clear 
thought, and certainly could be contributing to his memory 
loss problems.  In particular, the Hydroxyzine, which he used 
on a 4-times daily basis as needed for chronic pruritus had 
significant sedating properties.  The veteran's anxiety 
disorder was reportedly quite severe and made it difficult 
for him to concentrate on ordinary day-to-day tasks or 
complete specific instructions or tasks assigned to him.  

A May 2005 psychiatric examination noted that at the time of 
the last VA examination, the veteran was working nights in a 
janitorial and maintenance position preferring to work at 
night where others would not see his almost constant 
scratching caused by his skin condition.  He indicated that 
he eventually became involved with clashes with management 
and was terminated in 2002 or early 2003.  He has since been 
granted Social Security benefits (in 2003).  At the time of 
the examination, the veteran was extremely verbal and 
anecdotal and required a great deal of redirection at times.  
In fact, his energy level almost approached the hypomanic, 
although he did not give a distinct picture of mood swings to 
warrant a bipolar diagnosis.  He endorsed no psychotic 
symptoms such as hallucinations, delusions, inappropriate 
affect, or loosened associations.  He offered no suicidal or 
homicidal ideations.  His insight level was modest.  He did 
not fully meet DSM-IV criteria for PTSD.  He was not 
emotionally numb, although was somewhat lacking in insight 
into his argumentative and aggressive nature which in some 
degree appeared to relate even to his childhood.  He had 
sleep disturbance, but this appeared largely related to his 
chronic skin disorder.  Aside from anger, he did not endorse 
a list of symptoms of heightened arousal, his general high 
level of activity notwithstanding.  He was an anxious 
individual and during the interview he scratched himself or 
applied ointment to his skin disorders.  He described a 
rather major impact in his life from this condition and some 
accompanying anxiety so that the previously made diagnosis of 
anxiety disorder, not otherwise specified, was more likely 
than not the result of his skin condition.  

Overall, he appeared somewhat more anxious than he did three 
to four years ago and less likely to be able to endure the 
constraints of full-time competitive employment.  His 
interpersonal relationships, other than those in which he is 
in complete control, seemed to be difficult and clashes with 
authority would be predictable were he to return to an 
employed status.  He was diagnosed with anxiety disorder not 
otherwise specified, of moderate severity.  He was very 
compulsive and showed rather aggressive personality traits.  
His GAF score was 65.  

An April 2006 VA examination (through QTC Medical Group) 
reported a history of exudation, itching, shedding, and 
crusting.  The symptoms described occurred constantly.  The 
skin disease involves areas that were exposed to the sun, 
including the hands.  Over the past twelve months, the 
veteran received corticosteroids for less than 6 weeks.  The 
treatment had side effects of thinning of skin and 
drowsiness.  From the above condition, the functional 
impairment was constant distraction because of itching.  He 
was not working when he developed this condition.  A physical 
examination revealed that he had psoriasis/eczema located on 
the body, elbow and knees and has the following 
characteristics:  exfoliation, crusting, and induration of 
more than six square inches.  There was no ulceration, tissue 
loss, inflexibility, hypo pigmentation, abnormal texture, and 
limitation of motion.  The skin lesion coverage of the 
exposed area was 5 percent.  The skin lesion coverage 
relative to the whole body was 30 percent.  The skin lesions 
were not associated with systemic disease.  The skin lesions 
did not manifest in connection with a nervous condition.  

February 2004 to March 2006 treatment records from Puget 
Sound Healthcare System showed ongoing treatment for skin 
problems with various treatment modalities, said to be 
difficult to control.  The veteran had biopsies and treatment 
with UVB as well as oral and topical medications.  

III.  Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  In 
assessing the degree of disability attributable to a service- 
connected disorder, the disorder is generally viewed in 
relation to its whole history. 38 C.F.R. §§ 4.1, 4.2.  The 
basis for disability ratings is the extent to which the 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon average 
impairment of earning capacity in civil occupations. 38 
C.F.R. §§ 4.1, 4.10.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

A.  Anxiety disorder 

The veteran's generalized anxiety disorder is rated under 
Code 9400 of VA's Rating Schedule, which provides that a 100 
percent rating is to be assigned where there is total 
occupational and social impairment due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Code 9400.  

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 30 percent rating is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 10 percent rating is warranted where there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. § 
4.126(a).  

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  However, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation on 
the basis of social impairment.  38 C.F.R. § 4.126(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in claims for increased ratings, staged 
ratings may be warranted if the claim involves the initial 
rating assigned with a grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  This appeal is 
from the initial rating assigned with the grant of service 
connection in February 2002.  Here, the functional impairment 
due to the anxiety disorder has increased in severity during 
the appeal period, and staged ratings are indicated.  

Prior to June 27, 2003, the Board finds that symptoms of the 
veteran's anxiety satisfy the criteria for a 30 percent 
rating.  A September 2001 VA examination showed that the 
veteran had some avoidance symptoms and considerable anxiety 
surrounding his skin condition, and that this affected his 
industrial adjustment to the point that he could only work at 
night in menial positions so that no one was around to 
observe his constant scratching.  Considerable tension was 
noted at the time of the examination, as well as compulsive 
traits and a somewhat rigid personality.  The medical 
evidence appropriately reflects occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to symptoms such as anxiety.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships is not 
shown.  In short, the medical evidence does not show the 
types of symptoms listed in the criteria for the next higher, 
50 percent, rating (or symptoms of similar gravity), prior to 
June 27, 2003.

On June 27, 2003, the veteran was examined by Dr. J. G., a 
private psychologist.  At the time of his examination, his 
GAF score was reported as 55 (whereas a GAF score of 70 was 
assigned on September 2001 VA examination).  Essentially, the 
medical evidence of record from June 27, 2003 reasonably 
reflects that the symptoms of the veteran's anxiety were more 
frequent and intense.  For example, the veteran's chances 
that he would achieve an independent social/emotional 
adjustment were characterized as "poor" on the June 27, 2003 
report.  His speech was elevated for pressure and rate.  His 
history of skin disorder and ongoing anxiety suggested a 
degree of somatization.  Dr. J. G. specifically noted that it 
was probable that the anxiety would significantly interfere 
with concentration and sustained attention to work 
performance even with adjustments to work load, work 
scheduled, work environment and contact with members of the 
public, co-workers, and supervisors.  The impact of anxiety 
upon his thinking, emotions, and physical health appeared to 
be severe and cumulative, and might corrode social 
adjustment.  Furthermore, May 2005 VA examination noted that 
the veteran appeared more anxious than he did three to four 
years ago.  His interpersonal relationships seemed to be 
difficult and clashes with authority would be predictable 
were he to return to an employed status (he was terminated in 
2002/2003 after clashes with management).  In sum, the Board 
finds that the anxiety disability picture presented since 
June 27, 2003 reflects social and occupational impairment 
with deficiencies in most areas, corresponding to the 
criteria for a 70 percent rating, and that a "staged" 70 
percent rating is warranted from June 27, 2003. 

The next higher (100 percent) rating requires total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, etc.  Symptoms of such intensity are not clinically 
shown.  The record does not show that the veteran has total 
social and occupational impairment due to anxiety symptoms, 
alone.  Serious memory loss is not show; the veteran 
demonstrates the ability to communicate without gross 
impairment; he is not shown to be disoriented as to time or 
place; and is not shown to be a danger to harm himself or 
others.  Accordingly, a 100 percent rating for a generalized 
anxiety disorder is not warranted.

B.  Psoriasis/asteatotic eczema

At the outset, it is noteworthy that under the previous 
criteria (in effect prior to August 30, 2002), the RO 
properly rated the disability at issue under Code 7816 (for 
psoriasis), which provided for rating as dermatitis or eczema 
(under Code 7806).  When the RO increased the rating to 30 
percent, it was considered under both the old and new 
criteria.  Under the new criteria, the same diagnostic codes 
were continued.  However, the new Code 7816 (for psoriasis) 
now has its own rating criteria.  

The criteria for rating skin disorders were revised effective 
August 30, 2002 (during the instant appeal period).  When the 
applicable regulations are amended during the pendency of an 
appeal, as here, the version of the regulations most 
favorable to the veteran is to be applied (from the effective 
date of the criteria change, but not prior See VAOPGCPREC 3-
2000).  The veteran has been advised of the rating criteria 
changes.

The "old" criteria under Code 7816 state that the disorder is 
to be rated as eczema (Code 7806).  Under Code 7806, a 30 
percent, rating requires exudation or itching constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating is warranted with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant symptoms. 38 C.F.R. § 4.118, Code 
7806 (effective prior to August 30, 2002).

Under the revised criteria, Code 7816 stated that a 30 
percent rating requires involvement of 20 to 40 percent of 
the entire body or of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  A 60 
percent rating requires involvement of more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period. 38 C.F.R. § 4.118, Code 7816 
(effective from August 30, 2002).

As noted above, the criteria for rating skin disabilities 
were revised effective August 30, 2002, while the appeal was 
pending.  Accordingly, the veteran's claim will be considered 
under both the old and (from August 30, 2002) the new rating 
criteria.  While the disability at issue has periods of 
exacerbation and remission, the overall disability picture 
has not fluctuated significantly during the appellate period.  
Hence, "staged ratings" are not for consideration.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The evidence reasonably shows that throughout the appellate 
period the veteran's service connected skin disorder 
(psoriasis/asteatotic eczema) has been manifested by 
impairment such as constant itching.  The medical evidence 
contains multiple complaints and treatment for constant 
itching.  Although April 2006 VA examination reported 
exfoliation, crusting, and induration, it was specifically 
noted that the skin lesions are not associated with systemic 
disease and do not manifest in connection with a nervous 
condition.  Therefore, the medical evidence does not show 
extensive exfoliation or ulceration and systemic or nervous 
manifestations or exceptional repugnance (prior to August 30, 
2002).  Also, the April 2006 VA examination report shows that 
the skin lesion coverage of the exposed area is 5 percent and 
the skin lesion coverage relative to the whole body is 30 
percent.  The medical evidence does not show involvement of 
more than 40 percent of the body or exposed areas or the need 
for constant or near-constant systemic therapy (from August 
30, 2002).  Consequently, throughout the appeal period, a 
rating in excess of 30 percent is not warranted. 




ORDER

A 30 percent rating for anxiety is granted prior to June 27, 
2003, and from June 27, 2003, a 70 percent rating is granted 
subject to the regulations governing payment of monetary 
awards.

A rating in excess of 30 percent for psoriasis/asteatotic 
eczema is denied.  




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


